—Judgment unanimously affirmed. Memorandum: There is no merit to the contention that the court improperly denied defendant’s request for new counsel to be assigned. The contentions that counsel called defendant names and failed to communicate adequately with him do not amount to a showing of good cause, a conflict of interest or irreconcilable conflict between defendant and counsel (see, People v Lashway, 187 AD2d 747, 749, lv denied 81 NY2d 842).
We have considered defendant’s remaining contentions and find them to be without merit. (Appeal from Judgment of Erie County Court, McCarthy, J. — Robbery, 3rd Degree.) Present— Green, J. P., Lawton, Fallon, Doerr and Boehm, JJ.